                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )        Case No. 2:19-CR-04088-01-BCW
                                              )
ANTHONY MARTINEZ HARRIS,                      )
                                              )
                       Defendant.             )

                                             ORDER

       Before the Court is Magistrate Judge Epps’ Report and Recommendation (Doc. #131)

denying Defendant Anthony Martinez Harris’s Motion to Suppress Statements (Doc. #118).

Defendant filed objections (Doc. #138) to the Report and Recommendation. After an independent

review of the record, the applicable law, and the parties’ arguments, the Court adopts Magistrate

Judge Epps’ findings of fact and conclusions of law.

       Defendant argues his criminal history was not made part of the record, and thus challenges

Judge Epps’ finding that his criminal record was extensive such that Defendant was familiar with

his constitutional rights. United States v. Vinton, 631 F.3d 476, 482 (8th Cir. 2011). The Court

finds Judge Epps determined Defendant’s Miranda waiver was knowing, voluntary, and

intelligent, and that his alleged intoxication did not cause his will to be overborne, on independent

grounds from Defendant’s criminal history. Moreover, the Court is permitted to take judicial notice

of Defendant’s criminal history. Fed. R. Evid. 201(b). Thus, the Court finds no error.

       The Court denies Defendant’s request for remand to admit evidence pertaining to

Defendant’s intoxication, as Magistrate Judge Epps determined Defendant’s waiver was valid

notwithstanding any evidence of intoxication. Accordingly, it is hereby



                                                  1

         Case 2:19-cr-04088-BCW Document 189 Filed 04/06/21 Page 1 of 2
       ORDERED for the reasons stated in the Report and Recommendation (Doc. #131),

Defendant’s Motion to Suppress Statements (Doc. #118) is DENIED. It is further

       ORDERED that Magistrate Judge Epps’ Report and Recommendation be attached to and

made part of this Order.

       IT IS SO ORDERED.


DATED: April 6, 2021                              /s/ Brian C. Wimes
                                                  JUDGE BRIAN C. WIMES
                                                  UNITED STATES DISTRICT COURT




                                              2

        Case 2:19-cr-04088-BCW Document 189 Filed 04/06/21 Page 2 of 2
